Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SE 1650166-0, filed on 10 February 2016.
Status of Claims
This action is in reply to the application filed on 5 May 2021.
Claims 1-9 and 11-18 are currently pending and have been examined.
Claims 1-9 and 11-18 are currently rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Regarding the claim objections, in light of the amendments the previous claim objections have been withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 9, 11, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Madau (U.S. Pub. No. 2008/0169938) in view of Ahn (KR20140122879).
Regarding Claim 1:
	Madau teaches:
A method for use in a vehicle for reducing a blind spot (a method for monitoring a variable blind spot from a motor vehicle [0015]) associated with a presentational device associated with the vehicle (The method includes monitoring a position signal, from a position sensor, corresponding to an orientation of a side view device [0015]), where the presentational device is intended to display objects outside a driver's direct field of vision (fig. 2, view device 12 shows objects out of the drivers forward field of view),  (fig. 2, first viewing area 24) based on detections from a first sensor associated with the presentational device (In other embodiments, the side view device 12 may include a digital imaging device (not shown). The digital imaging device may, for example, be a digital video camera coupled to an interior video display. In this embodiment, the digital video camera captures images of the view area beside and to the rear of the motor vehicle. Those images are shown to the driver on the interior video display. In one example, only the digital camera need be moved to alter the field of view of the camera. [0026]), wherein the first sensor is directed at the first specified direction for detecting objects located at the side of the vehicle within the first specified field of view of the presentational device (Therefore, the side view device 12 only allows the driver to see objects within the first viewing area 24, for example, a second motor vehicle 20. [0022]), said method comprising:
detecting the blind spot of the presentational device (Once the orientation of the side view device 12 has been determined, that information is used by the processor 16, along with the viewing angle information and other stored characteristics, to continuously calculate the boundaries of the first blind spot 32. When the orientation , based on signals received from the at least one first sensor (The processor 16 is further configured to analyze the position signal to determine the orientation of the side view device 12. [0033]) associated with the presentational device (the side view device 12 may include a digital imaging device (not shown). The digital imaging device may, for example, be a digital video camera coupled to an interior video display. [0026]) directed at the first specified direction (Therefore, the side view device 12 only allows the driver to see objects within the first viewing area 24, for example, a second motor vehicle 20. [0022]);
[adjusting] at least one second sensor (fig. 2&3, sensor 14) with a second specified field of view (sig 2&3, scan angle of view 46), to [be redirected at a second specified direction to the first specified direction such that the second specified field of view of the second sensor covers at least a portion of the first specified field of the view of the presentation device so as to thereby] cover at least a part of the detected blind spot (Turning to FIG. 2, the external detector 14 has a detector angle of view 46, defined between lines 42 and 44. As clearly shown in FIG. 2, both the second and third motor vehicles 20 and 22 are encompassed by the angle of view 46. [0027] examiner notes that sensor 14 covers the entire area, including blind spots.) of the presentational device (fig. 2 & 3, area not covered by area 24 and 26), 
wherein the at least one second sensor (fig. 2, external detector 14) is not associated with either the presentational device (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with respect to the motor vehicle 11. The processor 16 then compares the locations of the  or the at least one first sensor (fig. 2, side view device 12 and external detector 14 are independent sensors), 
and outputting information captured by the at least one second sensor (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with respect to the motor vehicle 11. The processor 16 then compares the locations of the objects with the calculated boundaries of the first blind spot 32 (see FIG. 2). If any objects are located within the boundaries of, for example, the first blind spot 32, the processor 16 is configured to provide an indication to the driver. [0034]) in the first direction at the side of the (the indication to the driver may be provided by, for example, means of a warning indicator 50 coupled to the processor 16. The warning indicator 50 may, for example, be incorporated into an instrument cluster 52 of a vehicle instrument panel inside of the motor vehicle 11. The warning indicator 50 preferably includes a visual warning signal 54 or an audible warning signal 56. The visual warning signal 54 may be a light or series of lights that indicate the presence, and optionally the location, of an object within the vehicle blind spot. In addition to, or in place of, the visual warning signal 54 a tone or other audible warning may be provided either through, for example, a dedicated speaker 56 as shown in FIG. 1 or through a vehicle audio system (not shown). In another .
Ahn also teaches:
and outputting information captured by the at least one second sensor in the first direction at the side of the vehicle (the control unit rotates the camera shaft 100 by the rotation unit 300 when the obstacle is detected on the side of the rear side of the vehicle, and controls the camera 110 to rotate in the direction in which the obstacle is detected. The obstacle detection on the rear side of the vehicle is performed by the obstacle detection sensor of the Back Warning System (BWS). That is, when a signal for detecting an obstacle is transmitted to the rear side (blind spot) of the vehicle by the detection sensor, the control unit controls the rotation unit 300 so that the camera 110 rotates to illuminate the side where the obstacle is detected. [Page 5]).
Madau does not explicitly teach, however Ahn teaches:
adjusting at least one second sensor (The control unit may rotate the camera shaft by the rotation unit when an obstacle is detected on the side of the vehicle rear side so that the camera is rotated in the direction in which the obstacle is detected. [page 3]) with a second specified field of view (examiner notes the camera starts facing backwards , to be redirected at a second specified direction to the first specified direction (examiner notes that the camera is rotated to either of the sides to cover a blind spot (first specified field of view)) such that the second specified field of view of the second sensor covers at least a portion of the first specified field of the view of the presentation device so as to thereby cover at least a part of the detected blind spot of the presentational device (the control unit rotates the camera shaft 100 by the rotation unit 300 when the obstacle is detected on the side of the rear side of the vehicle, and controls the camera 110 to rotate in the direction in which the obstacle is detected. The obstacle detection on the rear side of the vehicle is performed by the obstacle detection sensor of the Back Warning System (BWS). That is, when a signal for detecting an obstacle is transmitted to the rear side (blind spot) of the vehicle by the detection sensor, the control unit controls the rotation unit 300 so that the camera 110 rotates to illuminate the side where the obstacle is detected. [Page 5]; Generally, when parking the vehicle in a narrow area while backing the vehicle, the driver usually looks at the side mirror or the room mirror to observe the rearward object or directly observes the rear side of the vehicle. At this time, There is a risk of accidental contact or personal injury due to backward movement if the backward object cannot be accurately grasped or if an object exists in a blind spot. [page 2]; examiner notes that the camera is being rotated due to a deficiency for the side view mirrors to show the blind spot on the side of the vehicle.), 
and wherein the second specified field of view of the at least one second sensor is positioned and configured to be directed at the second direction prior to such adjusting (projecting a camera toward a rear of a vehicle when a reverse gear is input; , wherein the second specified direction of the field of view of the at least one second sensor is directed at either a front or a back of the vehicle (same as above), wherein the second specified field of view of the at least one second sensor is redirected from either the front or back of the vehicle to the side of the vehicle (And rotating the camera in a direction in which an obstacle is detected when an obstacle is detected on a side of a rear side of the vehicle [page 3]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Madau to include the teachings as taught by Ahn because “to provide a rear camera device capable of providing a field of view of both side rear side
blind spots. [Ahn, page 2]”. Madau provides a system with primary side view devices that are capable of moving and have secondary sensors to cover the blind spot created by the movement of the primary device. Madau also has a stationary rear camera. The teachings of Ahn provide the teachings and motivation to replace the stationary rear camera of Madau with the rotatable rear camera of Ahn to provide a real time image of the blind spot which “is more effective than a method of detecting an object using ultrasonic waves or a laser Safety accidents are prevented in advance” [Ahn, page 2]. Therefore it would have been obvious to one having ordinary skill in the art to have combined the teachings of Madau and Ahn to arrive at the claimed invention.
Regarding Claim 2:

	Ahn further teaches:
adjusting comprises turning the at least one second sensor (projecting a camera toward a rear of a vehicle when a reverse gear is input; And rotating the camera in a direction in which an obstacle is detected when an obstacle is detected on a side of a rear side of the vehicle [page 3]).
Regarding Claim 5:
	Madau teaches:
A control unit in a vehicle for reducing a blind spot (the system 10 includes a processor 16, which can be any conventional digital or analog device capable of monitoring input signals, performing calculations, comparing the signals, and initiating an appropriate response. [0032]) associated with a presentational device associated with the vehicle (The method includes monitoring a position signal, from a position sensor, corresponding to an orientation of a side view device [0015]), where the presentational device is intended to display objects outside a driver's direct field of vision (fig. 2, view device 12 shows objects out of the drivers forward field of view),  (fig. 2, first viewing area 24) based on detections from a first sensor associated with the presentational device (In other embodiments, the side view device 12 may include a digital imaging device (not shown). The digital imaging device may, for example, be a digital video camera coupled to an interior video display. In this embodiment, the digital video camera captures images of the view area beside and to the rear of the motor vehicle. Those images are shown to the driver , wherein the first sensor is directed at the first specified direction for detecting objects located at the side of the vehicle within the first specified field of view of the presentational device (Therefore, the side view device 12 only allows the driver to see objects within the first viewing area 24, for example, a second motor vehicle 20. [0022]), said control unit configured to:
detect the blind spot of the presentational device (Once the orientation of the side view device 12 has been determined, that information is used by the processor 16, along with the viewing angle information and other stored characteristics, to continuously calculate the boundaries of the first blind spot 32. When the orientation of the side view device 12 changes, as further discussed below, so do the calculated boundaries of the blind spot. [0033]), based on signals received from the at least one first sensor (The processor 16 is further configured to analyze the position signal to determine the orientation of the side view device 12. [0033]) associated with the presentational device (the side view device 12 may include a digital imaging device (not shown). The digital imaging device may, for example, be a digital video camera coupled to an interior video display. [0026]) directed at the first specified direction (Therefore, the side view device 12 only allows the driver to see objects within the first viewing area 24, for example, a second motor vehicle 20. [0022]);
[generate a control signal to adjust] at least one second sensor (fig. 2&3, sensor 14) with a second specified field of view (sig 2&3, scan angle of view 46), to [be redirected at a second specified direction to the first specified direction such that the second specified field of view of the second sensor covers at least a portion of the first specified field of the view of the presentation device so as to thereby] cover at least a part of the detected blind spot (Turning to FIG. 2, the external detector 14 has a detector angle of view 46, defined between lines 42 and 44. As clearly shown in FIG. 2, both the second and third motor vehicles 20 and 22 are encompassed by the angle of view 46. [0027] examiner notes that sensor 14 covers the entire area, including blind spots.) of the presentational device (fig. 2 & 3, area not covered by area 24 and 26), 
wherein the at least one second sensor (fig. 2, external detector 14) is not associated with either the presentational device (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with respect to the motor vehicle 11. The processor 16 then compares the locations of the objects with the calculated boundaries of the first blind spot 32 (see FIG. 2). If any objects are located within the boundaries of, for example, the first blind spot 32, the processor 16 is configured to provide an indication to the driver. [0034]; examiner notes that since an indication is only made when something is detected by sensor 14 it is not associated with the presentational device like the primary sensor (view device 12).) or the at least one first sensor (fig. 2, side view device 12 and external detector 14 are independent sensors), 
and output information captured by the at least one second sensor (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with respect to the motor vehicle 11. The processor 16 then compares the locations of the objects with the calculated boundaries of the first blind spot 32 (see in the first direction at the side of the (the indication to the driver may be provided by, for example, means of a warning indicator 50 coupled to the processor 16. The warning indicator 50 may, for example, be incorporated into an instrument cluster 52 of a vehicle instrument panel inside of the motor vehicle 11. The warning indicator 50 preferably includes a visual warning signal 54 or an audible warning signal 56. The visual warning signal 54 may be a light or series of lights that indicate the presence, and optionally the location, of an object within the vehicle blind spot. In addition to, or in place of, the visual warning signal 54 a tone or other audible warning may be provided either through, for example, a dedicated speaker 56 as shown in FIG. 1 or through a vehicle audio system (not shown). In another example, the indication may optionally be provided by an exterior indicator. For example, the reflecting member 38 of the side view device may include lights, such as LED's, to warn the driver (not shown). In still other examples, the indication to the driver may be provided by both interior and exterior warning indicators. [0037]; examiner is interpreting the indication based on a blind spot detection to be displaying on the “presentational device” such that it is either on the view device 12 itself (if it is a mirror) or on the screen the cameras making up view device 12 display on.).
Ahn also teaches:
and output information captured by the at least one second sensor in the first direction at the side of the vehicle (the control unit rotates the camera shaft 100 by the rotation unit 300 when the obstacle is detected on the side of the rear side of the vehicle, .
Madau does not explicitly teach, however Ahn teaches:
adjust at least one second sensor (The control unit may rotate the camera shaft by the rotation unit when an obstacle is detected on the side of the vehicle rear side so that the camera is rotated in the direction in which the obstacle is detected. [page 3]) with a second specified field of view (examiner notes the camera starts facing backwards (second specified field of view)), to be redirected at a second specified direction to the first specified direction (examiner notes that the camera is rotated to either of the sides to cover a blind spot (first specified field of view)) such that the second specified field of view of the second sensor covers at least a portion of the first specified field of the view of the presentation device so as to thereby cover at least a part of the detected blind spot of the presentational device (the control unit rotates the camera shaft 100 by the rotation unit 300 when the obstacle is detected on the side of the rear side of the vehicle, and controls the camera 110 to rotate in the direction in which the obstacle is detected. The obstacle detection on the rear side of the vehicle is performed by the obstacle detection sensor of the Back Warning System (BWS). That is, when a signal for detecting an obstacle is transmitted to the rear side (blind spot) of the vehicle by the detection sensor, the control unit controls the rotation unit 300 so that the camera 110 , 
and wherein the second specified field of view of the at least one second sensor is positioned and configured to be directed at the second direction prior to such adjusting (projecting a camera toward a rear of a vehicle when a reverse gear is input; And rotating the camera in a direction in which an obstacle is detected when an obstacle is detected on a side of a rear side of the vehicle [page 3]; examiner notes the default position of the rear camera is to point straight back until the object is detected.), wherein the second specified direction of the field of view of the at least one second sensor is directed at either a front or a back of the vehicle (same as above), wherein the second specified field of view of the at least one second sensor is redirected from either the front or back of the vehicle to the side of the vehicle (And rotating the camera in a direction in which an obstacle is detected when an obstacle is detected on a side of a rear side of the vehicle [page 3]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Madau to include the teachings as taught by Ahn because “to provide a rear camera device capable of providing a field of view of both side rear side

Regarding Claim 6:
Madau in view of Ahn teach all the limitations of claim 5, upon which this claim is dependent.
	Ahn further teaches:
wherein the control signals are used to adjust comprises turning the at least one second sensor (projecting a camera toward a rear of a vehicle when a reverse gear is input; And rotating the camera in a direction in which an obstacle is detected when an obstacle is detected on a side of a rear side of the vehicle [page 3]; examiner notes that the system inherently has control signals that carry out the control of the camera.).
Regarding Claim 9:
	Madau teaches:
A computer program product comprising computer program code stored on a non-transitory computer-readable medium (fig. 1, warning system 10 comprising , said computer program product for use in a vehicle (fig. 1, motor vehicle 11)  for reducing a blind spot (a method for monitoring a variable blind spot from a motor vehicle [0015]) associated with a presentational device associated with the vehicle (The method includes monitoring a position signal, from a position sensor, corresponding to an orientation of a side view device [0015]), where the presentational device is intended to display objects outside a driver's direct field of vision (fig. 2, view device 12 shows objects out of the drivers forward field of view),  (fig. 2, first viewing area 24) based on detections from a first sensor associated with the presentational device (In other embodiments, the side view device 12 may include a digital imaging device (not shown). The digital imaging device may, for example, be a digital video camera coupled to an interior video display. In this embodiment, the digital video camera captures images of the view area beside and to the rear of the motor vehicle. Those images are shown to the driver on the interior video display. In one example, only the digital camera need be moved to alter the field of view of the camera. [0026]), wherein the first sensor is directed at the first specified direction for detecting objects located at the side of the vehicle within the first specified field of view of the presentational device (Therefore, the side view device 12 only allows the driver to see objects within the first viewing area 24, for example, a second motor vehicle 20. [0022]), said method comprising:
detecting the blind spot of the presentational device (Once the orientation of the side view device 12 has been determined, that information is used by the processor 16, along with the viewing angle information and other stored characteristics, to continuously calculate the boundaries of the first blind spot 32. When the orientation of the side view device 12 changes, as further discussed below, so do the calculated boundaries of the blind spot. [0033]), based on signals received from the at least one first sensor (The processor 16 is further configured to analyze the position signal to determine the orientation of the side view device 12. [0033]) associated with the presentational device (the side view device 12 may include a digital imaging device (not shown). The digital imaging device may, for example, be a digital video camera coupled to an interior video display. [0026]) directed at the first specified direction (Therefore, the side view device 12 only allows the driver to see objects within the first viewing area 24, for example, a second motor vehicle 20. [0022]);
[adjusting] at least one second sensor (fig. 2&3, sensor 14) with a second specified field of view (sig 2&3, scan angle of view 46), to [be redirected at a second specified direction to the first specified direction such that the second specified field of view of the second sensor covers at least a portion of the first specified field of the view of the presentation device so as to thereby] cover at least a part of the detected blind spot (Turning to FIG. 2, the external detector 14 has a detector angle of view 46, defined between lines 42 and 44. As clearly shown in FIG. 2, both the second and third motor vehicles 20 and 22 are encompassed by the angle of view 46. [0027] examiner notes that sensor 14 covers the entire area, including blind spots.) of the presentational device (fig. 2 & 3, area not covered by area 24 and 26), 
wherein the at least one second sensor (fig. 2, external detector 14) is not associated with either the presentational device (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with respect to the motor vehicle 11. The processor 16 then compares the locations of the objects with the calculated boundaries of the first blind spot 32 (see FIG. 2). If any objects are located within the boundaries of, for example, the first blind spot 32, the processor 16 is configured to provide an indication to the driver. [0034]; examiner notes that since an indication is only made when something is detected by sensor 14 it is not associated with the presentational device like the primary sensor (view device 12).) or the at least one first sensor (fig. 2, side view device 12 and external detector 14 are independent sensors), 
and outputting information captured by the at least one second sensor (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with respect to the motor vehicle 11. The processor 16 then compares the locations of the objects with the calculated boundaries of the first blind spot 32 (see FIG. 2). If any objects are located within the boundaries of, for example, the first blind spot 32, the processor 16 is configured to provide an indication to the driver. [0034]) in the first direction at the side of the (the indication to the driver may be provided by, for example, means of a warning indicator 50 coupled to the processor 16. The warning indicator 50 may, for example, be incorporated into an instrument cluster 52 of a vehicle instrument panel inside of the motor vehicle 11. The warning indicator 50 preferably includes a visual warning signal 54 or an audible warning signal 56. The visual warning signal 54 may be a light or series of lights that .
Ahn also teaches:
and outputting information captured by the at least one second sensor in the first direction at the side of the vehicle (the control unit rotates the camera shaft 100 by the rotation unit 300 when the obstacle is detected on the side of the rear side of the vehicle, and controls the camera 110 to rotate in the direction in which the obstacle is detected. The obstacle detection on the rear side of the vehicle is performed by the obstacle detection sensor of the Back Warning System (BWS). That is, when a signal for detecting an obstacle is transmitted to the rear side (blind spot) of the vehicle by the detection sensor, the control unit controls the rotation unit 300 so that the camera 110 rotates to illuminate the side where the obstacle is detected. [Page 5]).
Madau does not explicitly teach, however Ahn teaches:
adjusting at least one second sensor (The control unit may rotate the camera shaft by the rotation unit when an obstacle is detected on the side of the vehicle rear side so that the camera is rotated in the direction in which the obstacle is detected. [page 3]) with a second specified field of view (examiner notes the camera starts facing backwards (second specified field of view)), to be redirected at a second specified direction to the first specified direction (examiner notes that the camera is rotated to either of the sides to cover a blind spot (first specified field of view)) such that the second specified field of view of the second sensor covers at least a portion of the first specified field of the view of the presentation device so as to thereby cover at least a part of the detected blind spot of the presentational device (the control unit rotates the camera shaft 100 by the rotation unit 300 when the obstacle is detected on the side of the rear side of the vehicle, and controls the camera 110 to rotate in the direction in which the obstacle is detected. The obstacle detection on the rear side of the vehicle is performed by the obstacle detection sensor of the Back Warning System (BWS). That is, when a signal for detecting an obstacle is transmitted to the rear side (blind spot) of the vehicle by the detection sensor, the control unit controls the rotation unit 300 so that the camera 110 rotates to illuminate the side where the obstacle is detected. [Page 5]; Generally, when parking the vehicle in a narrow area while backing the vehicle, the driver usually looks at the side mirror or the room mirror to observe the rearward object or directly observes the rear side of the vehicle. At this time, There is a risk of accidental contact or personal injury due to backward movement if the backward object cannot be accurately grasped or if an object exists in a blind spot. [page 2]; examiner notes that the camera is being , 
and wherein the second specified field of view of the at least one second sensor is positioned and configured to be directed at the second direction prior to such adjusting (projecting a camera toward a rear of a vehicle when a reverse gear is input; And rotating the camera in a direction in which an obstacle is detected when an obstacle is detected on a side of a rear side of the vehicle [page 3]; examiner notes the default position of the rear camera is to point straight back until the object is detected.), wherein the second specified direction of the field of view of the at least one second sensor is directed at either a front or a back of the vehicle (same as above), wherein the second specified field of view of the at least one second sensor is redirected from either the front or back of the vehicle to the side of the vehicle (And rotating the camera in a direction in which an obstacle is detected when an obstacle is detected on a side of a rear side of the vehicle [page 3]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Madau to include the teachings as taught by Ahn because “to provide a rear camera device capable of providing a field of view of both side rear side
blind spots. [Ahn, page 2]”. Madau provides a system with primary side view devices that are capable of moving and have secondary sensors to cover the blind spot created by the movement of the primary device. Madau also has a stationary rear camera. The teachings of Ahn provide the teachings and motivation to replace the stationary rear camera of Madau with the rotatable rear camera of Ahn to provide a real time image of the blind spot which “is more effective than a method of detecting an object using ultrasonic waves or a laser Safety 
Regarding Claim 11:
Madau in view of Ahn teach all the limitations of claim 9, upon which this claim is dependent.
	Ahn further teaches:
adjusting comprises turning the at least one second sensor (projecting a camera toward a rear of a vehicle when a reverse gear is input; And rotating the camera in a direction in which an obstacle is detected when an obstacle is detected on a side of a rear side of the vehicle [page 3]).
Regarding Claim 14:
Madau teaches:
A system in a vehicle for reducing a blind spot (the system 10 includes a processor 16, which can be any conventional digital or analog device capable of monitoring input signals, performing calculations, comparing the signals, and initiating an appropriate response. [0032]) associated with a presentational device associated with the vehicle (The method includes monitoring a position signal, from a position sensor, corresponding to an orientation of a side view device [0015]), where the presentational device is intended to display objects outside a driver's direct field of vision (fig. 2, view device 12 shows objects out of the drivers forward field of view),  (fig. 2, first viewing area 24) based on detections from a first sensor associated with the presentational device (In other embodiments, the side view , wherein the first sensor is directed at the first specified direction for detecting objects located at the side of the vehicle within the first specified field of view of the presentational device (Therefore, the side view device 12 only allows the driver to see objects within the first viewing area 24, for example, a second motor vehicle 20. [0022]), which said system comprises: 
at least one first sensor (fig. 2&3, view device 12), associated with the presentational device (the side view device 12 may include a digital imaging device (not shown). The digital imaging device may, for example, be a digital video camera coupled to an interior video display. [0026]); 
at least one second sensor (fig. 2&3, sensor 14), not associated with the presentational device (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with respect to the motor vehicle 11. The processor 16 then compares the locations of the objects with the calculated boundaries of the first blind spot 32 (see FIG. 2). If any objects are located within the boundaries of, for example, the first blind spot 32, the processor 16 is configured to provide an indication to the driver. [0034]; examiner notes that since an indication is ;
and a control unit (fig. 1, processor 16) configured to:
detect the blind spot of the presentational device (Once the orientation of the side view device 12 has been determined, that information is used by the processor 16, along with the viewing angle information and other stored characteristics, to continuously calculate the boundaries of the first blind spot 32. When the orientation of the side view device 12 changes, as further discussed below, so do the calculated boundaries of the blind spot. [0033]), based on signals received from the at least one first sensor (The processor 16 is further configured to analyze the position signal to determine the orientation of the side view device 12. [0033]) associated with the presentational device (the side view device 12 may include a digital imaging device (not shown). The digital imaging device may, for example, be a digital video camera coupled to an interior video display. [0026]) directed at the first specified direction (Therefore, the side view device 12 only allows the driver to see objects within the first viewing area 24, for example, a second motor vehicle 20. [0022]);
[generate a control signal to adjust] at least one second sensor (fig. 2&3, sensor 14) with a second specified field of view (sig 2&3, scan angle of view 46), to [be redirected at a second specified direction to the first specified direction such that the second specified field of view of the second sensor covers at least a portion of the first specified field of the view of the presentation device so as to thereby] cover at least a part of the detected blind spot (Turning to FIG. 2, the external detector 14 has a detector angle of view 46, defined between lines 42 and 44. As of the presentational device (fig. 2 & 3, area not covered by area 24 and 26), 
wherein the at least one second sensor (fig. 2, external detector 14) is not associated with either the presentational device (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with respect to the motor vehicle 11. The processor 16 then compares the locations of the objects with the calculated boundaries of the first blind spot 32 (see FIG. 2). If any objects are located within the boundaries of, for example, the first blind spot 32, the processor 16 is configured to provide an indication to the driver. [0034]; examiner notes that since an indication is only made when something is detected by sensor 14 it is not associated with the presentational device like the primary sensor (view device 12).) or the at least one first sensor (fig. 2, side view device 12 and external detector 14 are independent sensors), 
and output information captured by the at least one second sensor (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with respect to the motor vehicle 11. The processor 16 then compares the locations of the objects with the calculated boundaries of the first blind spot 32 (see FIG. 2). If any objects are located within the boundaries of, for example, the first blind spot 32, the processor 16 is configured to provide an indication to the driver. [0034]) in the first direction at the side of the (the indication to the driver may be provided by, for example, means of a warning indicator 50 coupled to the processor .
Ahn also teaches:
and output information captured by the at least one second sensor in the first direction at the side of the vehicle (the control unit rotates the camera shaft 100 by the rotation unit 300 when the obstacle is detected on the side of the rear side of the vehicle, and controls the camera 110 to rotate in the direction in which the obstacle is detected. The obstacle detection on the rear side of the vehicle is performed by the obstacle detection sensor of the Back Warning System (BWS). That is, when a signal for detecting an obstacle is transmitted to the rear side (blind spot) of the vehicle by the detection .
Madau does not explicitly teach, however Ahn teaches:
adjust at least one second sensor (The control unit may rotate the camera shaft by the rotation unit when an obstacle is detected on the side of the vehicle rear side so that the camera is rotated in the direction in which the obstacle is detected. [page 3]) with a second specified field of view (examiner notes the camera starts facing backwards (second specified field of view)), to be redirected at a second specified direction to the first specified direction (examiner notes that the camera is rotated to either of the sides to cover a blind spot (first specified field of view)) such that the second specified field of view of the second sensor covers at least a portion of the first specified field of the view of the presentation device so as to thereby cover at least a part of the detected blind spot of the presentational device (the control unit rotates the camera shaft 100 by the rotation unit 300 when the obstacle is detected on the side of the rear side of the vehicle, and controls the camera 110 to rotate in the direction in which the obstacle is detected. The obstacle detection on the rear side of the vehicle is performed by the obstacle detection sensor of the Back Warning System (BWS). That is, when a signal for detecting an obstacle is transmitted to the rear side (blind spot) of the vehicle by the detection sensor, the control unit controls the rotation unit 300 so that the camera 110 rotates to illuminate the side where the obstacle is detected. [Page 5]; Generally, when parking the vehicle in a narrow area while backing the vehicle, the driver usually looks at the side mirror or the room mirror to observe the rearward object or directly observes the rear side of the vehicle. At this time, There is a risk of accidental contact or personal , 
and wherein the second specified field of view of the at least one second sensor is positioned and configured to be directed at the second direction prior to such adjusting (projecting a camera toward a rear of a vehicle when a reverse gear is input; And rotating the camera in a direction in which an obstacle is detected when an obstacle is detected on a side of a rear side of the vehicle [page 3]; examiner notes the default position of the rear camera is to point straight back until the object is detected.), wherein the second specified direction of the field of view of the at least one second sensor is directed at either a front or a back of the vehicle (same as above), wherein the second specified field of view of the at least one second sensor is redirected from either the front or back of the vehicle to the side of the vehicle (And rotating the camera in a direction in which an obstacle is detected when an obstacle is detected on a side of a rear side of the vehicle [page 3]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Madau to include the teachings as taught by Ahn because “to provide a rear camera device capable of providing a field of view of both side rear side blind spots. [Ahn, page 2]”. Madau provides a system with primary side view devices that are capable of moving and have secondary sensors to cover the blind spot created by the movement of the primary device. Madau also has a stationary rear camera. The teachings of Ahn provide the teachings and motivation to replace the stationary rear camera of Madau with the rotatable 
Regarding Claim 15:
Madau in view of Ahn teach all the limitations of claim 14, upon which this claim is dependent.
	Ahn further teaches:
wherein the control signals are used to adjust comprises turning the at least one second sensor (projecting a camera toward a rear of a vehicle when a reverse gear is input; And rotating the camera in a direction in which an obstacle is detected when an obstacle is detected on a side of a rear side of the vehicle [page 3]; examiner notes that the system inherently has control signals that carry out the control of the camera.).
Regarding Claim 18:
Madau in view of McClure teach all the limitations of claim 1, upon which this claim is dependent.
	Madau further teaches:
the second specified field of view (figs. 2&3, FOV 46) of the at least one second sensor (figs. 2&3, external detector 14) at least partially overlaps with the specified field of view for the presentational device (figs. 2&3; the external detector 14 has a detector angle of view 46, defined between lines 42 and 44. [0027]; .
Claims 3-4, 7-8, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Madau (U.S. Pub. No. 2008/0169938) and Ahn (KR20140122879) in further view of McClure (U.S. Pat. No. 7,006,129).
Regarding Claim 3:
Madau in view of Ahn teach all the limitations of claim 1, upon which this claim is dependent.
	Madau in view of Ahn do not explicitly teach, however McClure teaches:
adjusting comprises adjusting a viewing angle of the at least one second sensor (The angle .theta. is used to illustrate the field of view of the camera 150. Consistent with the scope and spirit of the present invention, the camera 150 is not limited to any particular angle or field of view, but rather differing lens magnitude or magnification may be provided consistent with the invention. Indeed, and as will be discussed further below, one embodiment of the present invention utilizes a zoom lens, such that the field of view or magnification of the lens may be dynamically varied. [col 4, lines 16-24]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Madau in view of Ahn to include the teachings as taught by McClure to “provide substantially enhanced and controlled viewing of a scene to the rear of a vehicle. In its preferred embodiments, the invention is ideally suited for vehicles, such as 
Regarding Claim 4:
Madau in view of Ahn teach all the limitations of claim 1, upon which this claim is dependent.
	Madau further teaches:
adjusting comprises adjusting the at least one first sensor associated with the presentational device of the vehicle by turning of the sensor (figs. 2&3, view device 12 is rotated between views 24 and 26), in order not to change an angle of view outputted to the driver (figs. 2&3, views 24 and 26 have the same FOV as the only change was made through rotation of the view device 12)
in order to reduce the detected blind spot (Turning to FIG. 2, the external detector 14 has a detector angle of view 46, defined between lines 42 and 44. As clearly shown in FIG. 2, both the second and third motor vehicles 20 and 22 are encompassed by the angle of view 46. [0027] examiner notes that sensor 14 covers the entire area, including blind spots.).
Ahn further teaches:
while adjusting the at least one second sensor comprising at least one of turning of the at least one second senor (projecting a camera toward a rear of a vehicle when a reverse gear is input; And rotating the camera in a direction in which an obstacle is detected when an obstacle is detected on a side of a rear side of the vehicle [page 3]) or 
McClure also teaches:
while adjusting the at least one second sensor comprising at least one of turning of the at least one second senor (FIGS. 2A, 2B, and 2C, which are top views of a tractor-trailer vehicle 100 constructed in accordance with one embodiment of the present invention. Collectively, these three FIGS. illustrate the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction. [col 3, lines 48-54]) or 
Madau in view of Ahn do not explicitly teach, however McClure teaches:
adjusting a viewing angle of the at least one second sensor (The angle .theta. is used to illustrate the field of view of the camera 150. Consistent with the scope and spirit of the present invention, the camera 150 is not limited to any particular angle or field of view, but rather differing lens magnitude or magnification may be provided consistent with the invention. Indeed, and as will be discussed further below, one embodiment of the present invention utilizes a zoom lens, such that the field of view or magnification of the lens may be dynamically varied. [col 4, lines 16-24]) 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Madau in view of Ahn to include the teachings as taught by McClure to “provide substantially enhanced and controlled viewing of a scene to the rear of a vehicle. In its preferred embodiments, the invention is ideally suited for vehicles, such as tractor-trailers, which have an inherent obstructed center rear view.” [McClure, col 7, lines 15-19
Regarding Claim 7:

	Madau in view of Ahn does not explicitly teach, however McClure teaches:
wherein the control signals (a servo system is coupled to the camera, such that the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44]; examiner notes that there would inherently be control signals to control the servo system.) are used to adjust the at least one second sensor (the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44) by adjustment of the viewing angle of the second sensor (The angle .theta. is used to illustrate the field of view of the camera 150. Consistent with the scope and spirit of the present invention, the camera 150 is not limited to any particular angle or field of view, but rather differing lens magnitude or magnification may be provided consistent with the invention. Indeed, and as will be discussed further below, one embodiment of the present invention utilizes a zoom lens, such that the field of view or magnification of the lens may be dynamically varied. [col 4, lines 16-24]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Madau in view of Ahn to include the teachings as taught by McClure to “provide substantially enhanced and controlled viewing of a scene to the rear of a vehicle. In its preferred embodiments, the invention is ideally suited for vehicles, such as tractor-trailers, which have an inherent obstructed center rear view.” [McClure, col 7, lines 15-19]
Regarding Claim 8:

	Madau further teaches:
adjusting comprises adjusting the at least one first sensor associated with the presentational device of the vehicle by turning of the sensor (figs. 2&3, view device 12 is rotated between views 24 and 26), in order not to change an angle of view outputted to the driver (figs. 2&3, views 24 and 26 have the same FOV as the only change was made through rotation of the view device 12)
in order to reduce the detected blind spot (Turning to FIG. 2, the external detector 14 has a detector angle of view 46, defined between lines 42 and 44. As clearly shown in FIG. 2, both the second and third motor vehicles 20 and 22 are encompassed by the angle of view 46. [0027] examiner notes that sensor 14 covers the entire area, including blind spots.).
Ahn further teaches:
and adjusting the at least one second sensor comprising at least one of turning of the at least one second senor (projecting a camera toward a rear of a vehicle when a reverse gear is input; And rotating the camera in a direction in which an obstacle is detected when an obstacle is detected on a side of a rear side of the vehicle [page 3]) or 
McClure also teaches:
and adjusting the at least one second sensor comprising at least one of turning of the at least one second senor (FIGS. 2A, 2B, and 2C, which are top views of a tractor-trailer vehicle 100 constructed in accordance with one embodiment of the  or 
Madau in view of Ahn do not explicitly teach, however McClure teaches:
adjusting a viewing angle of the at least one second sensor (The angle .theta. is used to illustrate the field of view of the camera 150. Consistent with the scope and spirit of the present invention, the camera 150 is not limited to any particular angle or field of view, but rather differing lens magnitude or magnification may be provided consistent with the invention. Indeed, and as will be discussed further below, one embodiment of the present invention utilizes a zoom lens, such that the field of view or magnification of the lens may be dynamically varied. [col 4, lines 16-24]) 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Madau in view of Ahn to include the teachings as taught by McClure to “provide substantially enhanced and controlled viewing of a scene to the rear of a vehicle. In its preferred embodiments, the invention is ideally suited for vehicles, such as tractor-trailers, which have an inherent obstructed center rear view.” [McClure, col 7, lines 15-19
Regarding Claim 12:
Madau in view of Ahn teach all the limitations of claim 9, upon which this claim is dependent.
	Madau in view of Ahn do not explicitly teach, however McClure teaches:
adjusting comprises adjusting a viewing angle of the at least one second sensor (The angle .theta. is used to illustrate the field of view of the camera 150. Consistent with the scope and spirit of the present invention, the camera 150 is not limited to any particular angle or field of view, but rather differing lens magnitude or magnification may be provided consistent with the invention. Indeed, and as will be discussed further below, one embodiment of the present invention utilizes a zoom lens, such that the field of view or magnification of the lens may be dynamically varied. [col 4, lines 16-24]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Madau in view of Ahn to include the teachings as taught by McClure to “provide substantially enhanced and controlled viewing of a scene to the rear of a vehicle. In its preferred embodiments, the invention is ideally suited for vehicles, such as tractor-trailers, which have an inherent obstructed center rear view.” [McClure, col 7, lines 15-19]
Regarding Claim 13:
Madau in view of Ahn teach all the limitations of claim 9, upon which this claim is dependent.
	Madau further teaches:
adjusting comprises adjusting the at least one first sensor associated with the presentational device of the vehicle by turning of the sensor (figs. 2&3, view device 12 is rotated between views 24 and 26), in order not to change an angle of view outputted to the driver 
in order to reduce the detected blind spot (Turning to FIG. 2, the external detector 14 has a detector angle of view 46, defined between lines 42 and 44. As clearly shown in FIG. 2, both the second and third motor vehicles 20 and 22 are encompassed by the angle of view 46. [0027] examiner notes that sensor 14 covers the entire area, including blind spots.).
Ahn further teaches:
while adjusting the at least one second sensor comprising at least one of turning of the at least one second senor (projecting a camera toward a rear of a vehicle when a reverse gear is input; And rotating the camera in a direction in which an obstacle is detected when an obstacle is detected on a side of a rear side of the vehicle [page 3]) or 
McClure also teaches:
while adjusting the at least one second sensor comprising at least one of turning of the at least one second senor (FIGS. 2A, 2B, and 2C, which are top views of a tractor-trailer vehicle 100 constructed in accordance with one embodiment of the present invention. Collectively, these three FIGS. illustrate the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction. [col 3, lines 48-54]) or 
Madau in view of Ahn do not explicitly teach, however McClure teaches:
adjusting a viewing angle of the at least one second sensor (The angle .theta. is used to illustrate the field of view of the camera 150. Consistent with the scope and spirit of the present invention, the camera 150 is not limited to any particular angle or  
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Madau in view of Ahn to include the teachings as taught by McClure to “provide substantially enhanced and controlled viewing of a scene to the rear of a vehicle. In its preferred embodiments, the invention is ideally suited for vehicles, such as tractor-trailers, which have an inherent obstructed center rear view.” [McClure, col 7, lines 15-19
Regarding Claim 16:
Madau in view of Ahn teach all the limitations of claim 14, upon which this claim is dependent.
	Madau in view of Ahn does not explicitly teach, however McClure teaches:
wherein the control signals (a servo system is coupled to the camera, such that the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44]; examiner notes that there would inherently be control signals to control the servo system.) are used to adjust the at least one second sensor (the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44) by adjustment of the viewing angle of the second sensor (The angle .theta. is used to illustrate the field of view of the camera 150. Consistent with the scope and spirit of the present invention, the camera 150 is not limited to any particular angle or field of view, but rather differing lens magnitude or magnification may be provided consistent .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Madau in view of Ahn to include the teachings as taught by McClure to “provide substantially enhanced and controlled viewing of a scene to the rear of a vehicle. In its preferred embodiments, the invention is ideally suited for vehicles, such as tractor-trailers, which have an inherent obstructed center rear view.” [McClure, col 7, lines 15-19]
Regarding Claim 17:
Madau in view of Ahn teach all the limitations of claim 14, upon which this claim is dependent.
	Madau further teaches:
adjusting comprises adjusting the at least one first sensor associated with the presentational device of the vehicle by turning of the sensor (figs. 2&3, view device 12 is rotated between views 24 and 26), in order not to change an angle of view outputted to the driver (figs. 2&3, views 24 and 26 have the same FOV as the only change was made through rotation of the view device 12)
in order to reduce the detected blind spot (Turning to FIG. 2, the external detector 14 has a detector angle of view 46, defined between lines 42 and 44. As clearly shown in FIG. 2, both the second and third motor vehicles 20 and 22 are encompassed by the angle of view 46. [0027] examiner notes that sensor 14 covers the entire area, including blind spots.).

and adjusting the at least one second sensor comprising at least one of turning of the at least one second senor (projecting a camera toward a rear of a vehicle when a reverse gear is input; And rotating the camera in a direction in which an obstacle is detected when an obstacle is detected on a side of a rear side of the vehicle [page 3]) or 
McClure also teaches:
and adjusting the at least one second sensor comprising at least one of turning of the at least one second senor (FIGS. 2A, 2B, and 2C, which are top views of a tractor-trailer vehicle 100 constructed in accordance with one embodiment of the present invention. Collectively, these three FIGS. illustrate the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction. [col 3, lines 48-54]) or 
Madau in view of Ahn do not explicitly teach, however McClure teaches:
adjusting a viewing angle of the at least one second sensor (The angle .theta. is used to illustrate the field of view of the camera 150. Consistent with the scope and spirit of the present invention, the camera 150 is not limited to any particular angle or field of view, but rather differing lens magnitude or magnification may be provided consistent with the invention. Indeed, and as will be discussed further below, one embodiment of the present invention utilizes a zoom lens, such that the field of view or magnification of the lens may be dynamically varied. [col 4, lines 16-24]) 
Madau in view of Ahn to include the teachings as taught by McClure to “provide substantially enhanced and controlled viewing of a scene to the rear of a vehicle. In its preferred embodiments, the invention is ideally suited for vehicles, such as tractor-trailers, which have an inherent obstructed center rear view.” [McClure, col 7, lines 15-19
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masaaki (JP 2011189775) discloses a way to confirm a rear side image of a vehicle displayed on a monitor device without removing a line of sight from the door mirror when a driver visually recognizes the door mirror, and to eliminate the blind spot of the door mirror. A rear side confirmation device is provided.
Kim (KR 100774647) discloses a camera system is provided to reduce the risk of collision by monitoring obstacles in the front and the rear area of a passenger seat through a front camera. A camera system includes a monitor, a rear camera arranged in a trunk, a front camera(40) mounted on a radiator grill or a side mirror(30), a control unit where an operating switch and an inhibit switch are connected, a switch connected to the control unit to output images of the rear camera or the front camera on the monitor, and a driving unit for driving the front camera in accordance with the signal output from the control unit. A side mirror driving motor(101) which is built in a side mirror support bracket(100) for supporting the side mirror, has a driving gear(102) connected to a side mirror rotating gear(104) through a first connection 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner




/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665